Title: To Benjamin Franklin from [Samuel Petrie], 22 September 1780
From: Petrie, Samuel
To: Franklin, Benjamin


Dear Sir
London. Sept. 22d. 1780.
Circumstances unforeseen will detain me here longer than I intended, when I left Paris. Venality & Corruption have not decreased in this Country, during my absence; & the Confusion of a General Election, has given full play to the depraved disposition of the People. Accidentally landing in England, on the very Day the Proclamation was publish’d, for the dissolution of the last Parliament, I found it impossible to restrain myself, from joining in the activity which Surrounded me on every Side. I posted down to a Borough in the West, where I had a right to expect to be received, as I was received, with open Arms, amidst the general Acclamations of the People, above five Sixths of whom, immediately enlisted under my Standard. My Competitors were Eastern Nabobs,— the one possessing about a Million of Money,— the other, possibly not more than a tenth of that Sum, but who is going out, under the Auspices of Lord North, President of the Council to Madrass. I was not intimidated with the potent Qualifications, of these Gentlemen, and certain Victory was on my Side, till the Evening preceding the Election. A corrupt Manoeuvre then turn’d the Scale, & a venal Majority the next Day, poll’d against me; but the virtuous Minority must ultimately carry the Election, unless the Majority of the Committee who will determine on the Merits, Shou’d prove as venal as the Majority that poll’d. This unexpected Business, will keep me here, longer than I proposed, but I Still hope to be able to Set out, long before the meeting of Parliament; tho’ its not impossible, but it may be necessary for me to be upon the Spot at that Time.
It was whisper’d me a Day or two ago, from an intelligent Quarter, that the Speech at the Opening of Parliament, will breathe the Spirit of Peace & Reconciliation. I Suspect much, if it Shou’d do So, that they will be found only in Words.
At present there is no public News here of any Kind. The Conversation in all Companies, is altogether confined to the different Elections. Royal Influence has driven Kepple from the Borough of Windsor, but there is no doubt of his Election for the County of Surry. Hartley has lost his Election for Hull, & I fancy will be out of Parliament. Burke is in the same Predicament for Bristol, but he will assuredly be brought in for some other Place, tho’ he holds the Same Language in private, as he does in his public Address.
I call’d on Woodmason, who Says he waits to know the Quantity of Paper he is to send, & that he has wrote fully upon the Subject, but has hitherto received no Reply. Command me freely any where, & in any Thing, in which I can render the Smallest Service.
Remember me where you know I wish to be remember’d, & believe me always sincerely & faithfully Yrs.
Letters address’d for me, under Cover to James Chalmer Esqr., Leicester fields, London, will be deliver’d Safe.
 
Notation: B. Sept 22. 1780.
